Citation Nr: 0624892	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-42 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to recognition of the veteran's marriage to Y.S. 
as valid for VA purposes. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Since that decision, the Baltimore, Maryland, RO has 
assumed the role of the originating agency.  


FINDINGS OF FACT

1.  The veteran married his first wife, D.B., in July 1978.

2.  The veteran married his second wife, Y.S., in October 
1979.

3.  The veteran's first marriage was terminated by a final 
judgment of divorce dated in February 1983.  

4.  At the time of the veteran's marriage to Y.S. there was 
in existence a prior undissolved marriage to D.B. that 
represented a legal impediment to the veteran's second 
marriage.


CONCLUSION OF LAW

The veteran's marriage to Y.S. is not valid for VA purposes.  
38 U.S.C.A. § 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.204, 
3.205 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2005).  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Evidentiary Background

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in November 1994, the veteran noted that 
he had been married twice.  His first marriage was to D.B. 
from July 1978 to September 1979.  His second marriage was to 
Y.S. from October 1979 to the present.

In October 1995, the veteran submitted a copy of a marriage 
certificate showing his marriage to Y.S. in October 1979 in 
Seoul, South Korea.  At that time, the veteran indicated that 
he had not been previously married.  

Following the award of a 30 percent disability rating for a 
right thumb disability in October 1997, the veteran was 
furnished with a VA  Form 21-686c, Declaration of Status of 
Dependents.  By rating action in October 1997, the Roanoke, 
Virginia, RO assigned a 30 percent disability rating for the 
veteran's service-connected right thumb disability.  
Thereafter, in November 1997, the Roanoke RO received a 
completed Form 21-686c from the veteran.  The veteran only 
identified his marriage to Y.S. and did not acknowledge his 
prior marriage to D.B.  He also submitted birth certificates 
documenting the birth of his two daughters in 1983 and 1987.  

The Roanoke RO subsequently requested that the veteran submit 
a copy of the record terminating his marriage to D.B.  The 
veteran responded in December 1997 by reporting that he was 
unable to supply the requested divorce decree.  He noted that 
he was married in Panama and "never process[ed]" his 
marriage through proper channels.  He acknowledged that he 
received a divorce finalization in 1980, subsequent to his 
marriage to Y.S.  According to the veteran, all of his 
documents were destroyed in a 1993 fire.  

The decree of the veteran's divorce from D.B. was received by 
VA in January 1998.  The decree confirmed that the veteran's 
divorce from D.B. was finalized in February 1983, more than 
three years following his marriage to Y.S.  

In June 1998, the Roanoke RO informed the veteran that his 
claim to add Y.S. as his dependent spouse was denied as he 
was not legally divorced from D.B. at the time he married 
Y.S.  In a statement received by VA in April 2003, the 
veteran alleged that he attempted to obtain a divorce from 
D.B. in August 1978 but a court in Panama had declared that 
the marriage to D.B. was not valid.  Following his marriage 
to Y.S., he was informed by military JAG in 1983 that due to 
fault on the part of the Panamanian court his second marriage 
would be valid if he secured a divorce from his first wife.  
He subsequently obtained a divorce from D.B. in March 1983.  
He also noted that the military honored his marriage to Y.S. 
throughout his military service.  He asserted that Virginia 
state courts had recognized his marriage to Y.S. as valid.  

Court documents filed with the Circuit Court for the City of 
Newport News, Virginia, in 1999 suggest that Y.S. filed for a 
legal separation from the veteran.  


Analysis

An additional amount of compensation may be payable for a 
spouse where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling.  38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  "Spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of § 3.1(j).  38 C.F.R. § 3.50(a).  A 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  Furthermore, the effective date for an award of 
additional compensation for a dependent wife is the later of 
the date dependency arises or the effective date of the 
qualifying disability rating, provided evidence of the 
dependency is received within one year of the notification of 
such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 
3.401(b).  

In this case, the evidence clearly establishes that at the 
time of the veteran's second marriage in 1979, he had a prior 
undissolved marriage to his first wife.  While the veteran 
has related that when he initially attempted to divorce his 
first wife he was told that his marriage to her was invalid, 
he learned in 1983 that the first marriage was valid and that 
is why he obtained a divorce at that time.  

Suffice it to note that it is an axiom of family law that 
there can be but one legal marriage in effect at a time.  
While the veteran asserts that he was informed by military 
JAG officers that his marriage to Y.S. was valid, the legal 
documents of record establish that his first marriage was 
valid and it is undisputed that this marriage was not 
dissolved until 1983, subsequent to the veteran's attempt to 
marry Y.S.  The Board also notes that the veteran and Y.S. 
have resided in Virginia and that the veteran subsequently 
relocated to Maryland.  Neither Virginia nor Maryland 
recognizes common law marriages.  See VA Code Ann. Title 20, 
Chapter 2 (Michie 2005); MD Code Ann. Fam. Law §§ 2-201 
through 2-503 (2005).  

Accordingly, the Board must conclude that the veteran's 
second marriage was invalid for VA purposes because of the 
existence of a prior undissolved marriage.  In essence, the 
facts of this case are not in dispute and the law is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, the RO's adjudication in this matter is correct, and 
the veteran's claim is without legal merit..  

In reaching this decision the Board has considered the 
opinion rendered by VA regional counsel to the effect that 
the veteran's second marriage should be considered a deemed 
valid marriage under 38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 
3.205(c).  The Board cannot agree.  In this regard, the Board 
notes that those sections relate to situations where the 
veteran has expired and consequently there is no opportunity 
for the parties to enter into a valid marriage.  In the case 
at hand, there is nothing to stop the veteran and Y.S. from 
entering into a valid marriage if they desired to do so.  


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


